Title: To James Madison from George William Erving, 13 August 1806
From: Erving, George William
To: Madison, James



QuadruplicatePrivate No 12 via Cadiz
Dear Sir
Madrid August 13 1806

A Courier arrived here last Night to the French charge d’affaires who brings news to the 5th Inst: Contrary to all Reasonable Expectation the peace between England & France is arranged.  Telegraphick news had reached Paris from Calais that Lord Lauderdale had landed who is sent on the part of Great Britain to begin the preliminaries.
I am Dear Sir, with true respect & very faithy your obliged & obt St

George W Erving


P S As a Courier sets out this moment for Lisbon I have supposed that this important news may reach you sooner thro this than any other Channel.


Postscript Augt. 14th.  I dispatched the foregoing (by original & duplicate) in great haste yesterday for Lisbon by a special Courier of the Portuguese Ambassador.  The intelligence referred to comes from General Bournonville, & I presume may be relied upon.  I learn nothing respecting the terms of the Treaty, Excepting only that Prussia is to lose considerably, at least that Hanover is to be restored to the King of England.


G W E

